WITTING, J.
I -concur in holding that motion was the proper procedure to' obtain the end sought. It seems to me that one reading th-e majority opinion might infer that -this court' was o-f .the opinion that, owing to the fraud -practiced ’ thereon, the trial -court never obtained jurisdiction. I -am- of the -opinion that through- fraud, ith-e trial’-court was- led to--assume jurisdiction and to issue an order .through- which it acquired jurisdiction to render the -order of dissolution. I am therefore of the opinion that the trial court rightfully vacated the -order, not because of want of jurisdiction, but because o-f the fraud upon which its jurisdiction rested